DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/637,923 filed 02/10/2020.
Claims 1-7 remain pending in the Application.
4.	The terminal disclaimer filed on 10/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,043,821, Patent Application 16/617,563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
5.	Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/22/2021, with respect to claims 1-7 have been fully considered and are persuasive.  

Allowable Subject Matter
6.	Claims 1-7 are allowed.
7.	The following is an examiner’s statement of reasons for allowance: with consideration Applicants’ Arguments/Amendments filed 10/22/2021 (Remarks, Pages 10, 11) the prior art of record does not teach or fairly suggest specific arrangements of steps/elements in the manner recited in the instant claims, such as: a master management device that calculates a whole state of power (SOP) that is an SOP of a whole of the plurality of power storage blocks based on SOPs of the respective power storage blocks and currents flowing through the respective power storage blocks, and sets an upper limit value of a power or a current for at least one of charging and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art Kubo (US Patent 10,361,467) discloses A first battery pack includes a first battery module and a first controller. A second battery pack includes a second battery module and a second controller. The first battery pack and the second battery pack are installed to be freely attachable and detachable in relation to a main body (Abstract), wherein Inverter 20 discharges battery module 40 according to instructions from controller 46, converts DC power which is supplied from battery module 40 via the power line into AC power, and supplies the AC power to AC load 14. When discharging, inverter 20 manages the discharge voltage and the discharge current according to instructions from controller 46 (col. 4, ll.7-13), but lacks a master management device that calculates a whole state of power (SOP) that is an SOP of a whole of the plurality of power .
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
HR
11/15/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851